DETAILED ACTION
This is in response to the amendment filed on 09/06/2022. Claims 1-17 are pending in this Action. 

Remark
In the response filed 09/06/2022, claims 1, 3-8, and 10-15 have been amended, no claim has been cancelled, and new claims 16-17 have been added.
The Applicant’s amendment regarding specification objection is accepted by the Examiner. Therefore, prior specification objection is withdrawn. 

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
With respect to 35 USC 101 rejections:
The applicant argues that:
Applicant respectfully submits that amended claim 1 recites statutory
subject matter. For example, amended claim 1 recites “generating a target
digest representing the lock information” and “storing the target digest in a target
position of the digest array.” Further, amended claim 1 recites “inserting the lock
information into a target lock information element at a storage location in the
buffer cache” and “storing, in the idle index, the storage location of the target lock
information element.” Applicant respectfully submits that these elements are not
amenable to being performed by pen and paper or mentally. Therefore,
Applicant respectfully submits that amended claim 1 is not directed to an abstract                   idea.

The Examiner respectfully disagrees.
The Examiner holds that given the limitations of claims their broadest and reasonable interpretation, the amended limitations of “generating a target digest representing the lock information”, “storing the target digest in a target position of the digest array”, “inserting the lock information into a target lock information element [at a storage location in the buffer cache]” and “storing, in the idle index, the storage location of the target lock information element” could be performed in the human mind with the aid of a pen and paper under prong 1 of Step 2A. 
For example, a human can use a pen and paper to calculate a key value (i.e. a digest) for lock information (“generating a target digest representing the lock information”), write down (insert) the key/digest in a table or array drawn on a paper (“storing the target digest in a target position of the digest array”), enter/insert lock information into the drawn table [Note that the limitation of “lock information element” is not defined by the specification of current invention and thus is interpreted as data or data table] (“inserting the lock information into a target lock information element”), and write down the index value in the table (“storing, in the idle index, the storage location of the target lock information element”). 
Here, the limitation of storing/inserting data “at a storage location in the buffer cache” is interpreted, under prong 2 of Step 2A, as an additional limitation recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. See MPEP 2106.04(d) and 2106.05(g). See blow for details.
Therefore, for the above reasons and explanation the 35 USC 101 of the claims 1-17 for being directed to abstract idea are maintained.
With respect to 35 USC 102 rejection:
Applicant's arguments with respect to newly amended claims 1, 8, and 15 that Park does not describe “storing, in the idle index, the storage location of the target lock information element,” have been considered but are moot in view of the new ground(s) of rejection over Marathe et al., US 2013/0086348.
Furthermore, the Examiner respectfully disagrees with the applicant’s argument that Park does not describe “storing the target digest in a target position of the digest array,” as recited in amended claim 1.
The Examiner holds that Park in at least Fig. 2 and para 34-36 discloses storing a key in a position in the key/digest array 138 which reads on the limitation of “storing the target digest in a target position of the digest array”, recited in the amended claims 1, 8, and 15.
The Examiner further disagrees with the applicant’s argument that 
Applicant notes that “storing the target digest’ and “storing, in the idle index, the storage location of the target lock information element’ are recited as separate elements of claim 1… However, no such features are enabled by Park because Park does not disclose storing a target digest and separately storing a storage location of a target lock information element, as recited in claim 1. For this reason, amended claim 1 further patentably distinguishes over the cited art.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	The specification of current invention fails to define “lock information element.” Thus, given the broadest and reasonable interpretation to “lock information element” in light of the specification, it could be interpreted as data or data table. The Examiner holds that Park in at least Fig. 2 discloses that array index 136, key/digest array 138, and lock information are stored separately in the lock table 134. Thus, the new combination of Park and Marathe discloses or at least suggests that storing a target digest and separately storing a storage location of a target lock information element.
Therefore, for the above reasons and explanation, claims 1, 8, and 15 are rejected under 35 USC 103 rejections over new combination of Park in view of Marathe.

Specification
The specification is objected to as failing to provide proper antecedent basis for the amended claimed subject matter “lock information element” recited in claims 1, 5, 7-8, 12, and 14-15.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.

Claim Objections
Claims 4 and 11 objected to because of the following informalities:  the amended claims now recite “inserted into in a used lock information element.”  The preposition “in” is extra. Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-17 are directed to a method/device/product which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Amended claims 1, 8, and 15 are directed to an abstract idea without significantly more. The amended claims recite in response to determination that a lock information is to be inserted into a storage, generating a digest for lock information [generating a key based on a determination to store lock information which is performing mathematical calculation based on evaluation by a person], storing the digests in an digest array and associating the digests with positions in an index array, the index array includes locations of lock information, locating an idle index in the index array [evaluation and judgement], inserting the digest into a target lock information element [the person can manually insert key information into a table/storage], and storing in the idle index, the storage location of the lock. 
Based on broadest and reasonable interpretation of the claimed steps, a human can view the lock information of an operation on a monitor of a computer and calculate a key (i.e. digest) on a piece of paper. The human can draw two arrays in a table on a paper and store hash information and location information. The human can also observer the index array and locate a blank/idle index. After locating the idle index exists, the user could manually insert location information of the lock into the array.
As such, the current step of determining of digest could be performed using a pen and paper and in human mind, that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG. Other than reciting at least a buffer cache (i.e. memory) and/or processor, and/or memory nothing in the claim preclude the steps from practically being performed in human mind. Thus, the claimed invention is directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite lock information associated with a lock operation which could merely be displaying lock information on a monitor of a computer. The steps of storing data (e.g. arrays or lock information) in “a storage location in a buffer cache” is considered to be no more than instruction to store data in memory which is an extra-solution activity. See MPEP 2106.04(d) and 2106.05(g).
The claimed generic computer components (e.g. “a buffer cache”, “a memory” and/or “a processor”) recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d) and 2106.05(g).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of storing data (e.g. arrays or lock information) in a buffer cache is considered to be no more than instruction to store data in memory which is well-understood and generic computer activity.
The claimed generic computer components (e.g. “a buffer cache”, “a memory” and/or “a processor”) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2-7 and 9-17,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims additional steps for evaluating/judging and steps that a user could manually perform on a computer after mental evaluations. As such additional elements do not amount significantly to more than abstract idea.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains an amended subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 now recite the features of index array storing locations of lock information elements and inserting the lock information into a target lock information element. Claims 5 and 12 now recite the amended subject matter of inserting the lock information into a target lock information element…determining a plurality of a target lock information elements…establishing mapping relationship between the target a target lock information element and the target digest. And claims 7 and 14 now recite inserting the unlock information into an available lock information element in a plurality of lock information elements. 
The specification describes inserting lock information into storage positions. However, the specification fails to mention or describe “lock information elements.” As such, the specification fails to describe said limitations of claims 1, 5, 7-8, 12, and 14-15 according to “lock information elements.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, 12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15,
The claims now recite the features of index array storing locations of lock information elements and inserting the lock information into a target lock information element. the specification of the current invention fails to describe or define the amended subject matter of “a lock information element.” It is not clear what “a lock information element” is and how it is different from “lock information” or “storage positions.” There is insufficient description for the claimed features of claims 1, 8, and 15 in the specification. As such, the amended subject matter of a target lock information element makes claims indefinite.
Regarding claims 5 and 12,
As explained above, the specification of the current invention fails to describe or define the amended subject matter of “a lock information element.” It is not clear what “a lock information element” is and how it is different from “lock information” or “storage positions.” There is insufficient description for the claimed features of claims 5 and 12 in the specification. As such, the amended subject matter of a target lock information element makes claims indefinite. 
Regarding claims 7 and 14,
As explained above, the specification of the current invention fails to describe or define the amended subject matter of “a lock information element.” It is not clear what  “a lock information element” is and how it is different from “lock information” or “storage positions.” There is insufficient description for the claimed features of inserting unlock information into available lock information elements in the specification. As such, the amended subject matter of a lock information element makes claims indefinite. 
Regarding claims 2-4, 6, 9-11, 13, and 16-17,
said claims dependent on the rejected claims 1, 8, and 15 and inherit the same deficiency. Therefore, claims 2-4, 6, 9-11, 13, and 16-17 are rejected for the same reason set forth in rejections of claims 1, 8, and 15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2019/0303468 in view of Marathe et al., US 2013/0086348 (Marathe, hereafter).
Regarding claim 1,
Park discloses a method of managing a lock tracking system of a storage system, comprising: 
in response to determining that lock information associated with a lock operation performed on an object is to be inserted into a buffer cache of the storage system, generating a target digest representing the lock information, the target digest to be stored in a position of a digest array in the buffer cache, wherein positions of the digest array are associated with corresponding positions of an index array in the buffer cache, (See Park: at least Fig. 1-4 and para 18, 34-38, calculating a key (i.e. digest) representing lock information in a lock table in response to determining that a transaction/operation is performed on a table or records stored in the memory or cache. The keys are stored in a key array 138 (i.e. digest array) which are associated with positions of an array index 136 stored in the memory/cache); 
locating an idle index not corresponding to a digest array position that stores a historical digest, the idle index being a position in the index array (See Park: at least Fig. 2, Fig. 6-8, and para 103-106, determining whether some indexes (e.g. rows 202 [with index value=13] and 210 [with index value=17] exist as idle index not associated with historical key/digest in the index array 136); 
storing the target digest in a target position of the digest array, the target position corresponding in position to the idle index (See Park: at least Fig. 2 and para 34-36, storing keys in a position in the key/digest array 138); and 
inserting the lock information into a target lock information element at a storage location in the buffer cache, the storage location being separate from the index array and digest array (See Park: at least Fig. 2, Fig. 6-8, and para 35-40, inserting lock information in the data array 140 of table stored in the cache/memory wherein the data array is a separate location from the key/digest array and index array). 
 Although, Park discloses an index array with empty/idle indexes and inserting data in the empty indexes, Park does not explicitly disclose the index array storing locations of lock information elements in the buffer cache and storing in the index the storage location of the target lock information element.
On the other hand, Marathe discloses an array for storing pointers containing memory address of the lock information and storing in the array entries pointers to target lock (See Marathe: at least Fig. 3 and para 39-41). Park and Marathe are from the same field of endeavor of lock management. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Park with Marathe’s teaching in order to store in the index array storing locations of lock information elements in the buffer cache and storing in the idle index the storage location of the target lock information element, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing the method to map each lock record/information to its corresponding lock.
 Regarding claim 2,
the combination of Park and Marathe discloses wherein determining the target digest comprises: 15acquiring a lock address of a locked object from the lock information; and determining the target digest based on the lock address (See Park: at least Fig. 5 and para 18, 32, 57-58, and 88-89).  
Regarding claim 4,
the combination of Park and Marathe discloses 25disassociating a non-idle index that has been associated with a digest array position that stores a historical digest from the historical digest; and clearing historical lock information inserted  into a used lock information element whose storage location is stored in the non-idle index (See Park: at least Fig. 6, and para 53-54, 66, 87, and 95-100, an unlock operation will release a lock. Thus, the corresponding lock information is removed from the lock table causing the corresponding index to be disassociated and removed from the index and digest array).   
Regarding claim 5,
the combination of Park and Marathe discloses wherein inserting the lock information into a target lock information element comprises: determining, from a plurality of lock information elements, a target lock information element allocated for the idle index; 35establishing a mapping relationship between the target lock information element and the 13Attorney Docket No.: 1003-1161 target digest by associating the target digest with the idle index; and inserting the lock information into the target lock information element based on the mapping relationship (See Park: at least Fig. 2, Fig. 6-8, and para 103-106, determining the lock information data, generating and mapping the lock information data with a key/digest, and inserting the lock information into the lock table based on a key in an empty entry and an empty/idle index).    
5 Regarding claim 6,
the combination of Park and Marathe discloses generating, in response to receiving unlock information associated with an unlock operation for a locked object is received, another target digest for representing the unlock information; determining, from candidate digests stored in digest array positions corresponding to the positions the index array, whether a reference digest matching the another target digest exists; 10determining, in response to determining that the reference digest exists, whether reference lock information represented by the reference digest matches the unlock information; and clearing, in response to determining that the reference lock information matches the unlock information, the reference lock information from the storage device (See Park: at least Fig. 6, and para 53-54, 66, 87, and 95-100, an unlock operation to release the lock is received and lock key associated the unlock operation is determined and if an entry exists with matching a reference lock key in the lock table, and the lock information is removed from the entry from the matching reference lock key).      
Regarding claim 7,
the combination of Park and Marathe discloses inserting the unlock information into an available lock information element in a plurality of lock information elements (See Park: at least Fig. 6, and para 53-54, 66, 87, and 95-100).
Regarding claims 8, 9, and 11-14,
the scopes of the claims are substantially the same as claims 1, 2, and 4-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 2, and 4-7, respectively. 
Regarding claim 15,
the scope of the claim is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.
Regarding claim 16,
the combination of Park and Marathe discloses wherein locating the idle index is performed using an insertion cursor indicating a starting search position in the index array; and wherein the method further comprises, in response to storing the location of the target lock information element, incrementing the insertion cursor (See Park: at least Fig. 3 and para 48-53).  

   Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2019/0303468 in view of Marathe et al., US 2013/0086348 and further in view of Parson, US 2004/0083347.                                                                                                                                                            
Regarding claim 3,
the combination of Park and Marathe discloses locating positions among the index array and updating the index array by removing lock information from the table and generating an idle index. However, it does not disclose locating a position corresponding to a digest array position storing a historical digest that has expired exists; and updating the index array based on the historical digest that has expired to generate a second idle index.  
On the other hand, Parson discloses locating an expired entry in a hash table and removing the expired entry cause generation of an empty index (See Parson: at least Fig. 1 and para 81). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Park and Marathe with Parson’s teaching in order to locate, from among the positions of the index array, a position corresponding to a digest array position storing a historical digest that has expired exists; and update the index array based on the historical digest that has expired to generate a second idle index, with reasonable expectation of success. The motivation for doing so would have been to discard expired and unused data entries in the index array and create new empty/idle index for the new lock information.
Regarding claim 10,
the scope of the claim is substantially the same as claim 3, and is rejected on the same basis as set forth for the rejection of claim 3.

     Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2019/0303468 in view of Marathe et al., US 2013/0086348 and further in view of Scouller et al., US 2017/0052859 (Scouller, hereafter).                                                                                                                                                            
The combination of Park and Marathe discloses removing lock information from the table. However, it does not disclose in response to the information being cleared, setting the target position to invalid; and performing hole compression.  
On the other hand, Scouller discloses erasing old data records, invaliding the records, and performing a compression on data (See Scouller: at least Fig. 8-18 and para 28). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Park and Marathe with Scouller’s teaching in order to in response to the lock information being cleared, setting the target position of the digest array to invalid; and performing hole compression on the target position of the digest array, with reasonable expectation of success. The motivation for doing so would have been to free up memory.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11/22/2022